Citation Nr: 0405271	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  96-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits pursuant to the provisions of 38 U.S.C.A. Chapter 
35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1980.  He died in July 1995.  The appellant is his 
widow.

This case came before the Board of Veterans' Appeals (Board) 
from rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In 1995, the appellant filed claims 
for service connection for the cause of the veteran's death 
based on his death being caused by service, and for service 
connection for the cause of his death under 38 U.S.C.A. 
§ 1151, based on his death being caused by treatment during 
hospitalization at VA facilities in April to July 1995.  She 
also filed a claim for entitlement to Dependents' Educational 
Assistance benefits under 38 U.S.C.A. Chapter 35.

In a January 1996 rating decision, the RO denied Dependency 
Indemnity and Compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1151, and denied entitlement to 
Dependents' Educational Assistance benefits.  The appellant 
appealed the RO's decision.

In April 1998, the Board denied DIC under 38 U.S.C.A. § 1151.  
The Board remanded the case to the RO to adjudicate the 
appellant's claim for service connection for the cause of the 
veteran's death based on his death being caused by service, 
and to then readjudicate the educational assistance claim.  
In December 1999, the Board again remanded the case to the RO 
to adjudicate those two claims.

In a May 2001 rating decision, the RO denied service 
connection for the cause of the veteran's death (based on 
death caused by service).  In July 2002, the Board remanded 
the case for the RO to schedule the appellant for a hearing.  
In supplemental statements of the case (SSOCs) dated in 
February 2003 and June 2003, the RO addressed both the issue 
of service connection for the cause of the veteran's death 
and the educational assistance issue.  The appellant had a 
videoconference hearing before the undersigned Veterans Law 
Judge in October 2003.

The Board's April 1998 decision denying DIC under 38 U.S.C.A. 
§ 1151 is a final decision.  That issue is not currently 
before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran received treatment during service in the 
1960s and 1970s for recurrent pilonidal cysts in the sacral 
area and for recurrent hemorrhoids.  Service connection was 
not established for any disease or disability during the 
veteran's life.

3.  The veteran was diagnosed with a spinal epidural abscess 
in 1991.

4.  The veteran's July 1995 death from sepsis was not caused 
by recurrent pilonidal cysts or other disorders incurred 
during his service.

5.  A service-connected disease or disability did not cause 
or contribute to the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.312 (2003).

2.  The veteran's son is not entitled to VA Dependents' 
Educational Assistance.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. §§ 21.3020, 21.3021 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the notice requirement is not 
met unless VA can point to a specific document in the claims 
folder.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a recent Court decision, the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
where adequate notice was not provided prior to the initial 
RO adjudication.  Pelegrini v. Principi, No. 01-944, slip op. 
at 8-9 (U.S. Vet. App. Jan. 13, 2004).  In that decision, the 
Court also indicated that VA must tell a claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Id; 38 C.F.R. § 3.159(b).

The record shows that the appellant received the notice 
required by the VCAA.  In a January 2003 letter, the RO 
informed the appellant and her representative of the type of 
evidence needed to support her claims, and indicated what the 
appellant should do toward obtaining such evidence, and what 
VA would do.  In addition, during her October 2003 
videoconference hearing, the undersigned explained that, in 
order to substantiate her claims, the appellant would need to 
submit a statement from a physician supporting a link between 
the cause of the veteran's death and disease or injury in 
service.

In this case, the VCAA notice was provided after the initial 
adjudication of the claims.  The appellant in this case is 
not prejudiced by the delayed notice.  It was at the October 
2003 hearing that the appellant first reported that a 
physician had linked the cause of the veteran's death to a 
disorder during service.  After the hearing, the appellant 
was afforded 90 days to submit a written statement from the 
physician.  She did not submit such a statement or any other 
additional evidence.  Even if she had submitted additional 
evidence substantiating her claim, she would have received 
the same benefit as she would have received had she submitted 
the evidence prior to initial adjudication.  The effective 
date of any award based on such evidence would have been 
fixed in accordance with the claim that was the subject of 
the initial adjudication.  38 C.F.R. § 3.156(b) (2003) (new 
and material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision, if a 
timely appeal has been filed, will be considered as having 
been filed with the claim, which was pending at the beginning 
of the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(2003) (providing that when new and material evidence is 
received within the appeal period, the effective date will be 
set as if the prior denial had not been made).

The VCAA notice that was provided to the appellant does not 
specifically tell her to provide any evidence in her 
possession that pertains to the claims.  Nonetheless, the 
Board finds that the appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to her claim.  
The SOC, SSOCs, and VCAA notice described the type of 
evidence needed to support the claims.  In the October 2003 
hearing, the Veterans Law Judge discussed with the appellant 
and her representative that the appellant would need to 
submit the evidence needed to substantiate the claims.  

In this case, because the content requirements of a VCAA 
notice have been satisfied, any error created by not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The record shows that VA has met its duty to assist the 
appellant in obtaining evidence necessary to substantiate her 
claims.  The claims file contains the veteran's service 
medical records and post-service medical records, and 
statements from the appellant.  VA also obtained a medical 
opinion.

II.  Service Connection for Cause of Death

The appellant contends that the veteran's death was caused by 
a disorder that began during his service.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2003).  To establish 
service connection for the cause of a veteran's death, 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but, rather, 
there must have been a causal connection.  38 C.F.R. § 3.312.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The report of an August 1960 examination of the veteran for 
entry into service shows no abnormalities except for an 
appendectomy scar and a scar on the right hand.  In May 1962, 
the veteran was seen for a boil at the base of his tailbone.  
He was found to have an infected pilonidal cyst, and he 
underwent surgical excision of the cyst.  In June 1965, the 
veteran had inpatient treatment for external hemorrhoids.  In 
November 1965, he was seen for a peri-rectal abscess.  In 
July 1967, he was seen for a recurrent pilonidal infection at 
the left buttock.  In February 1969, he was seen for a 
recurrent pilonidal sinus.  In March 1969, he had surgery to 
excise a pilonidal sinus in the sacral area, and to remove 
sebaceous cysts from the neck and back.  On medical 
examination in March 1974, he was noted to have a surgical 
scar at the anus and rectum.  In June 1975, he was seen for 
anus and rectum pain, described as possible hemorrhoids.  In 
December 1976, he was seen for low back pain.  On examination 
in March 1978, he was noted to have hemorrhoids that were 
controlled.  The veteran's service medical records do not 
contain any record of medical examination at the time of 
separation from service.

The claims file contains no record of the veteran's medical 
treatment during the period from his separation from service 
in 1980 until the early 1990s.  Medical records reflect that 
the veteran was hospitalized in October 1991 with fever, 
shaking chills, gait deterioration, and progressive weakness 
in the upper and lower extremities.  He had a history of 
diabetes mellitus.  He was found to have bacteremia.  A 
spinal epidural abscess was suspected.  He underwent spinal 
surgery, which included C4 through L1 laminectomy and 
drainage of extensive epidural abscess.  After the surgery, 
the function of his upper and lower extremities remained 
impaired, with his condition described as quadriparesis or 
quadriplegia.

For the remainder of his life, the veteran received medical 
care for multiple serious disorders, including the paralysis 
and the diabetes.  For several months in 1991 and 1992, he 
was an inpatient at a rehabilitation center.  He was treated 
for an infected open cervical neck wound, and for sacral 
decubiti (pressure sores).  He regained some use of his upper 
extremities.  As of May 1992, two sacral decubiti were noted 
to be stage 2, and at risk for infection and sepsis.  He was 
hospitalized in June and July 1992 for treatment of diarrhea 
and a deep infected sacral decubitus.  In July 1993, he was 
hospitalized with a scrotal abscess.  A sacral decubitus was 
present at that time.  In March and April 1994, he was 
hospitalized with bronchopneumonia and urosepsis.

In January 1995, the veteran was hospitalized for a week with 
probable asthmatic bronchitis.  He was noted to have chronic 
renal failure, and to be totally bed fast.  In March and 
April 1995, he was noted to have neurogenic bladder, chronic 
recurrent urinary tract infections, chronic diarrhea, a stage 
4 sacral decubitus, and severe depression.  The veteran was 
an inpatient at VA facilities from April 1995 until his death 
in July 1995.  He was admitted with diabetes, quadriplegia 
due to spinal cord abscesses, chronic renal insufficiency, 
neurogenic bladder, chronic diarrhea, and stage 4 decubitus 
ulcers.  The cause of his death was listed as sepsis.

In December 1998, a VA physician reviewed the claims file.  
The physician noted the conditions for which the veteran 
received treatment during service and those for which he was 
treated after service.  The physician expressed the opinion 
that the cause of the veteran's death was not related to any 
illness or medical problem that he had experienced during 
service or the year following separation from service.

In the October 2003 hearing, the appellant stated that Dr. 
Bailes, a neurosurgeon who treated the veteran at Allegheny 
General Hospital, expressed that the abscess in the veteran's 
spine could have been related to the veteran's military 
service, either having formed during service, or having 
developed from a disorder that was present during service.  
The appellant related that Dr. Bailes had stated that the 
spine abscess could have been caused by something that 
happened earlier, and could have lain dormant for a period of 
time.  The appellant testified that the veteran had been 
treated in service, in approximately 1964, for an abscess on 
his tailbone, and that the abscess had been drained, but had 
recurred.  The appellant stated that Dr. Bailes had expressed 
that the veteran's spinal abscess in 1991 could have been 
related to the abscess that was present in service in 1964.  
The appellant reported that the veteran had also developed an 
abscess in his groin area in 1989, and that he subsequently 
was found to have an abscess of the spine in October 1991.

The medical records in the claims file include a treatment 
report from J. Bailes, M.D., at Allegheny General Hospital.  
Dr. Bailes reported on treatment of the veteran from October 
1991 to December 1991.  Dr. Bailes noted the veteran's 
history of diabetes, and his problems in October 1991, 
including the discovery of spinal epidural abscess.  Dr. 
Bailes described the veteran's spine surgery and treatment at 
Allegheny General Hospital.  Dr. Bailes' report did not 
mention the veteran's history of recurrent pilonidal cysts, 
nor any other events or disorders during the veteran's 
military service.

The appellant asserts that Dr. Bailes believed that the 
veteran's 1991 spinal abscess might be related to abscesses 
or other disorders present during the veteran's service.  At 
the hearing, she was invited to submit a statement from Dr. 
Bailes, but did not do so.  Her reports of what Dr. Bailes 
said constitute medical hearsay, and are of no probative 
value.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The claims file does not contain any competent medical 
opinion linking the veteran's death from sepsis to disorders 
present during his service.  The only competent medical 
opinion is that of a VA physician, who in December 1998, 
reviewed the claims folder, and expressed the opinion that 
the cause of the veteran's death was not related to disease 
or injury in service.  The preponderance of the evidence is 
against a link between the cause of the veteran's death and 
his service.  Therefore, the claim for service connection for 
the cause of his death is denied.

III.  Entitlement to Dependents' Educational Assistance

The appellant is seeking educational assistance for the 
veteran's dependent son.  The VA Dependents' Educational 
Assistance Program authorizes a program of education or 
special restorative training for the child of a veteran who 
died of a service-connected disability, or died while having 
a disability evaluated as total and 
permanent that resulted from a service-connected disability.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  In 
this case, the veteran died of sepsis, which, as found above, 
was neither service-connected nor caused by a service-
connected disability.  As the veteran did not die of a 
service-connected disability, or of a disability that 
resulted from a service-connected disability, the veteran's 
son is not entitled to VA Dependents' Educational Assistance.









						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance benefits 
pursuant to the provisions of 38 U.S.C.A. Chapter 35 is 
denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



